Exhibit 10.26

OWENS & MINOR, INC.

NON-EMPLOYEE DIRECTORS’ 2007-2008 COMPENSATION

 

Annual Retainer (cash)

   $ 30,000

Annual Retainer
(restricted stock with one year vesting period)

   $ 30,000

Additional Retainer for Lead Director

   $ 30,000

Additional Retainer for Non-Executive Chairman

   $ 200,000

Additional Retainer for Audit Committee Chair

   $ 7,000

Additional Retainer for Other Committee Chairs

   $ 5,000

Board Meeting Attendance Fee

   $ 1,500

Audit Committee Meeting Attendance Fee

   $ 1,500

Other Committee Meetings Attendance Fee

   $ 1,200

Telephone Meeting Fee for Any Meeting
(other than Audit Committee)

   $ 800

Audit Committee Telephone Meeting

   $ 1,200

Other Committee Telephone Conference Meeting (when called as such)

   $ 800

Board Retreat (annual 2-day meeting)

   $ 3,000

Non-Qualified Stock Options

7-year expiration, exercisable upon grant

     5,000 shares